DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.

Response to Amendment
As a result of the Amendment filed on RCE, claims 1-20 are pending. Claims 1, 8 and 15 are amended. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art of record does not disclose a system comprising the combination of: 
a first surface of the wearable head device, the first surface configured to reflect the projected light to an eye of a user of the wearable head device; 
a second surface of the wearable head device, the second surface configured to: 
receive ambient light,
 transmit a first portion of the received ambient light in a first direction toward the eye, and
reflect a second portion of the received ambient light in a second direction different than the first direction; and
 one or more sensors configured to detect the second portion of the received ambient light reflected by the second surface, wherein the one or more processors are further configured to adjust the display data based on the detected second portion.

As argued by Applicant, the previously cited reference of Wang (US 2015/0070773 A1) does not teach the combination of a second surface of the wearable head device, the second surface configured to: receive ambient light, transmit a first portion of the received ambient light in a first direction toward the eye, and reflect a second portion of the received ambient light in a second direction different than the first direction. Rather, Wang discloses a wearable head device that receives both an image beam IB and object beam SB, but does not show the surface beam SB being both transmitted in a first direction towards the eye and reflected in a second direction different than the first direction by the beam splitting unit 115 (Wang, Fig. 4, Detailed Description, [0052-0055]). (Applicant Remarks of May 2, 2022 at pgs. 10-12). Furthermore, Wang also does not disclose “one or more sensors configured to detect the second portion of the received ambient light reflected by the second surface, wherein the one or more processors are further configured to adjust the display data based on the detected second portion.” Applicant Remarks of May 2, 2022 at pgs. 10-12).

The remaining art is cited on the PTO-892 is relevant to the Field of Invention does not cure the deficiencies above, nor render obvious to modify the prior art to arrive at the claimed invention. Thus, claim 1 is free of and unobvious over the prior art and is allowed.
Claim 8 and claim 15 are independent claims for a method and a non-transitory computer-readable medium, respectively, that recite similar structural and functional characteristics as that of claim 1 and are allowed for the same reasons as above. The remaining claims are dependent off of claim 1, 8 or 15 and are allowed as a result of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626